Exhibit 32.1 MJ PHARMACEUTICALS, INC. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the AnnualReport of MJ Pharmaceuticals, Inc.(the Company) on Form 10-Q for the periodfrom July 1, 2015 to September 30, 2015 as filed with the Securities and ExchangeCommission on the date hereof (the Report), I, Mark Uren, Principal Executive Officer of the Company, certify, pursuant to 18 U.S.C. ss.1350,as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirementsof section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The informationcontained in the Report fairlypresents,in all material respects, the financial condition and results of operations of the Company. A signedoriginal of thiswrittenstatementrequired by Section 906 has been providedto and will beretainedby,MJ Pharmaceuticals, Inc. and furnished to the Securities and Exchange Commission or its staff upon request. Dated:October 16, 2015 By: /s/ Mark Uren Mark Uren Chief Executive Officer, President, Secretary and Principal Financial Officer
